Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0002339) in view of Napoles et al. (US 9,484,631).
With regard to claim 1 Lin discloses in Figure 1 multiband antenna module (see par 4) that comprises a main radiator that comprises a feed  terminal (10), a ground terminal (21), a first radiator (50) connected to the main radiator, a second radiator (60) connected to the main radiator, a third radiator (70) connected to the main radiator and a fourth radiator (80) located on the side of the main radiator (30)  having a second grounding end (22) (see Fig. 1); a plurality of bands associated with the plurality (one to four) radiators are shown in Figure 1 (see par 17). Lin fails to teach that antenna is adapted to form a 3D structure along an outline of the casing. Napoles discloses in Figure 4 a multiband antenna device that is implemented in a 3D structure (see col. 9 lines 41-54). Therefore, it would have been obvious to one having ordinary skill in the . 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0002339) and Napoles (US 9,484,631) as applied to claim 1 above, and further in view of Liou (US 2015/0061960).
Lin and Napoles fail to disclose a variable capacitor that is connected to a feeding terminal of multiband antenna. Liou discloses in Figure 2 a multiband antenna that comprises a variable capacitor (C) that is coupled to the feeding point of a multiband antenna. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teaching of Liou in the antenna device of Lin and Napoles for the benefit to regulate the operating frequency band of the antenna device.
Allowable Subject Matter
7.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Hsiao et al. (US (2010/0182215) discloses a multiband antenna device whose multiple radiators are arranged along the top, bottom and lateral surface of the casing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845